Case 1l-Lly-4//fs/-jmm Vocly Filed Qo/VO/20 Entered Vo/OQ0/20 10°5474 /

 

 

United States Bankruptcy Court
Eastern District of New York

Inte 720 Livonia Development LLC Case No. — 19-47797 (CEC)

 

 

Debtor(s} Chapter 7

 

VERIFICATION OF CREDITOR MATRIX

 

The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge.

oe Aho

Date:

 

a Chaskiel Strulovitch/Principal
° Signer/Title

 

 

Signature of Attorney

USBC-44 Rev 917/98

Softwara Copyright (c) 1998-2020 Best Case, LLC - www besitcase.com Best Gase Bankruptcy
| Case 1l-Lly-4//s/-jJmm Voc ly Fiied Qo/VO/20 Entered Qo/O0/20 10°5474 /

an einen eee _ eee ee ee wees Chaim Freund wei ee fee ce ent cee wee eae eee ce ee ee en aE mee Taney ee ee

862 47th Street
Brooklyn, NY 11220

J. Michael Gottesman, Esq
80-02 Kew Gardens Rd
Suite 1030

| Kew Gardens, NY 11415

Jack Brown
415 Main Street
Brooklyn, NY 1120601

Joseph M. Clarc, Esq.
Claro PLLC

2 Park Avenue Fi 20

New York, NY 10016-0936

Meluchim Holdings LLC
420 Broadway
Brooklyn, N¥ 11211

Mike Genuth
1442 S5th Street
Brooklyn, NY 11219

Natanel Deitcher

1117 St. Catherine West
Suite 303

Montreal, Quebec H3B1H9
Canada

Ruchie Golombeck
2601 Avenue K
Brooklyn, NY 11210

Track Data Corporation
1304 Bast 7th Street
Brooklyn, N¥ 11230
